DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. Applicant argues that the chiller of Williamson is applied to the aspiration duct and not the delivery duct. It is noted that the ducts of Williamson as well as the ducts of the instant invention form a circuit, ie one connects to the other. Per applicant’s drawings the aspiration duct (6) is the duct prior to the aspirator (9), then the delivery duct begins immediately after the aspirator (9). In Williamson, the vacuum unit (56) is the acting aspirator which feeds the cooling fluid to a filtering unit first (59) then the chiller (60) [col 4 line 34-50 Fig 1]. Thus, the chiller is reasonably considered as part of the delivery duct since it is after the aspirator in the circuit. Applicant further argues that Williamson does not teach the ability to switch between 2 configurations, but this feature was already taught by the primary reference Weinmann. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2006/0138696) in view of Williamson (US 5232641).
As to claim 1, Weinmann teaches an apparatus for handling and cooling plastic preforms comprising a rotatable handling station (16) [0055], provided with a plurality of retaining and cooling pins (22) for preforms [Fig 1, 5a-5d, 0055] and adapted to cooperate with an extraction plate phrased as take-out plate (11) adapted to extract the preforms from an injection mold (8) [0055, Fig 1, 5a-5d], an aeraulic circuit (the circuit into 16 comprising the lines with the pressure source and valve 25) connected to said rotatable handling station [Fig 5c, 5d]; wherein said aeraulic circuit comprises an aspiration duct for aspirating air from inside the rotatable handling station (bottom line) [Fig 5c, 5d]; a delivery duct for sending air to said rotatable handling station (top line) [Fig 5c, 5d]; aspirator ie a vacuum [0061, 0066, 0020] wherein the aeraulic circuit is configured to switch between (valves 26, 27) which an air passage is possible from the delivery duct to the rotatable handling station, to a second circuit configuration, in which an air passage is possible from the rotatable handling station to the aspiration duct, so that air can be blown by means of the plurality of retaining and cooling pins in the first circuit configuration, while air can be aspirated by means of said plurality of retaining and cooling pins in the second circuit configuration [0016, 0021, 0063-0065, 0076 Fig 4, 5c, 5d, claim 62].
Weinmann does not explicitly state a cooler arranged along said delivery duct for cooling the air sent to said rotatable handling station and that the aspirating means is connected to the delivery duct.
Williamson teaches a method for rapid chilling of preforms [Abstract] wherein cooling fluid delivered to the cooling pins (46) [Fig 3] wherein the aspirating means phrased as a vacuum unit (56) takes cooling medium from the aspirating duct (58) and delivers it to the delivery duct (44) wherein it is cooled by a heat exchanger phrased as a chiller (60) in order to cool the fluid for reuse [col 4 line 34-50 Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the Apparatus of Weinmann and utilized a cooling means along the delivery duct and had the aspirating means deliver the cooling medium from the aspirating duct to the delivery duct, as suggested by Williamson, to recycle the cooling medium and cool it for reuse.  
As to claim 2, Weinmann teaches a aeraulic circuit comprise at least one valve, and first actuator adapted to actuate said at least one valve (the control valves 26, 27) [0016, 0021, 0063, 0076 Fig 4, 5c, 5d, claim 62]. 
As to claim 5, Weinmann teaches there are provided second actuator, which are independent from said first actuator and adapted to actuate a rotation of the rotatable handling station (13, 14) [0060, Fig 1-3]. 
As to claim 6, Weinmann does not explicitly state said aspirator are interposed between the aspiration duct and the delivery duct so as to aspirate air from the aspiration duct and introduce it into the delivery duct. 
Williamson teaches a method for rapid chilling of preforms [Abstract] wherein cooling fluid delivered to the cooling pins (46) [Fig 3] wherein the aspirating means phrased as a vacuum unit (56) takes cooling medium from the aspirating duct (58) and delivers it to the delivery duct (44) wherein it is cooled by a heat exchanger phrased as a chiller (60) in order to cool the fluid for reuse [col 4 line 34-50 Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the Apparatus of Weinmann and utilized a cooling means along the delivery duct and had the aspirating means deliver the cooling medium from the aspirating duct to the delivery duct, as suggested by Williamson, to recycle the cooling medium and cool it for reuse.  
As to claim 7, Weinmann would be capable of having aspiration means have a flow rate of at least 15 m3/min as this would just be a manner of operating the vacuum pump [0066]. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2006/0138696) in view of Williamson (US 5232641), as applied to 1, 2, 5-7 above, and in further view of Ansari (US 2008/0089972).
As to claim 3, Weinmann is teaches multiple valves associated with said rotatable handling station and configured to pass from a first position, in which the valve allows the air passage from the delivery duct to inside the rotatable handling station, to a second position, in which the valve allows the air passage from inside the rotatable handling station to the aspiration duct as explained above, but does not teach only a single valve. Though, elimination of an element is generally thought to be prima facie obvious, see MPEP 2144.04 II. 
 Ansari teaches method of cooling preforms [Abstract, 0034] wherein a single valve switches the channel from delivery phrased as “air flow” to aspirating phrased as “vacuum” in order to operate the cooling pins [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Weinmann and utilized only a single valve, as suggested by Ansari, as a single valve had proven successful at alternating the cooling pins from aspirating to delivering and vice versa. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2006/0138696) in view of Williamson (US 5232641), as applied to claims 1, 2, 5-7 above, and evidenced by Telin (What’s the Difference between Linear and Rotary In a Control Valve).
As to claim 10, Weinmann teaches control valves (the control valves 26, 27) [0016, 0021, 0063, 0076 Fig 4, 5c, 5d, claim 62] and as all control valves are either a rotatable valve or a linear movement valve, Weinmann would be 1 of the two, likely a rotatable valve as the symbols used in the figures suggest a ball valve.
Evidentiary reference Telin also notes that valves are all either rotatable phrased as rotary or linear movement valves [page 2]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAND MELENDEZ/Examiner, Art Unit 1742